Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "a slit part where a perforated hole overlapping with the first lens module is formed, and where at least one pack slit connected to the head part is formed on at least one side surface of the slit part, wherein the slit part comprises a first engagement rotation module for rotating a pack inserted into the pack slit and a film formed inside the pack, a fixing protrusion module for fixing the pack, and a discriminant protrusion module for determining a type of the pack; and a body part which comprises a drive module connected to the first engagement rotation module to drive the first engagement rotation module, a control module coupled to the discriminant protrusion module to generate a pack discriminant signal and generate a sound signal in response to rotation of the drive module..." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

Yoon (US 20080277302 A1) discloses “the image projection device 130 provided in the first body 120 includes a first lens 131 and a reel 132.  The first lens 131 is used to magnify and project an image, and one side of the first lens 131 is adjacent to the projection opening 111 of the front cover 110.  The reel 132 includes films 132a having images, and is rotatably provided on the other side of the first lens 131” (paragraph 23).


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-6 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177